                  Case 16-11991-JTD    Doc 332-1     Filed 03/02/21    Page 1 of 1




                                      CERTIFICATE OF SERVICE

        I, Kate R. Buck, hereby certify that on March 2, 2021, I caused a true and correct copy of

the foregoing Status Report to be served by first-class mail on the parties referenced below and

via electronic mail, if indicated.

                                                     /s/ Kate R. Buck
                                                     Kate R. Buck (DE# 5140)



Ironridge Global IV, Ltd.                         LNK International, Inc.
Attn: Officer, Managing/General Agent, or         Corporate Headquarters
Other Agent Authorized to Receive Service of      22 Arkay Drive
Process                                           Hauppauge, NY 11788
Harbour House
Waterfront Drive
P.O. Box 972
Road Town, Tortola D8 VG1110

Suffolk County Comptroller                        Suffolk County Comptroller
Attn: John M. Kennedy, Jr., Comptroller,          Attn: Louis A. Necroto, Chief Deputy
or Officer, Managing General Agent, or Legal      Comptroller, or Officer, Managing or General
Department                                        Agent, or Legal Department
H. Lee Dennison Bldg.,                            H. Lee Dennison Bldg.,
100 Veterans Memorial Hwy., P.O. Box 6100         100 Veterans Memorial Hwy., P.O. Box 6100
Hauppauge, NY 11788-0099                          Hauppauge, NY 11788-0099

The State of New York State, c/o Suffolk          Suffolk County, for the State of New York
County                                            Attn: Dennis M. Brown, Esq. County Attorney
Attn: Office of the Attorney General of the       H. Lee Dennison Bldg.,
State of New York                                 100 Veterans Memorial Hwy., P.O. Box 6100
The Capital                                       Hauppauge, NY 11788-0099
Albany, New York 12224

John D. Demmy, Esq.
SAUL EWING ARNSTEIN & LEHR LLP
1201 N. Market St., Ste. 2300
Wilmington, DE 19801
john.demmy@saul.com




ME1 35806552v.1
